 

EMPLOYMENT CONTRACT

 

THIS EMPLOYMENT CONTRACT ("Agreement”) dated this 27th day of October, 2018

 

BETWEEN:

 

Alpha Energy, Inc of 4162 Meyerwood Drive, Houston, TX 77025

(the "Employer")

 

OF THE FIRST PART

 

- AND -

 

John Lepin of 4162 Meyerwood Drive, Houston, TX 77025

(the "Employee")

 

OF THE SECOND PART

 

BACKGROUND:

 

A.The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business. 

 

B.The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement. 

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

 

1.Commencement Date and Term 

 

a.The Term of this contract is 5 (five) years and the Employee will commence
employment with the Employer on the 1st day of November, 2018 (the "Commencement
Date"). 

 

2.Job Title and Description 

 

a.The initial job title of the Employee will be the following: President and
Chief Financial Officer. 

 

b.The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the advice and direction of the Employer. 

 

c.The Employee will perform any and all duties as requested by the Employer that
are reasonable and that are customarily performed by a person holding a similar
position in the industry or business of the Employer. 

 

d.The Employer may make changes to the job title or duties of the Employee where
the changes would be considered reasonable for a similar position in the
industry or business of the Employer. The Employee's job title or duties may be
changed by agreement and with the approval of both the Employee and the Employer
or after a notice period required under law. 

 

e.The Employee agrees to abide by the Employer's rules, regulations, policies
and practices, including those concerning work schedules, vacation and sick
leave, as they may from time to time be adopted or modified. 

 

3.Employee Compensation 

 

a.Compensation paid to the Employee for the services rendered by the Employee as
required by this Agreement (the "Compensation") will include a salary of
$120,000.00 (dollars) per year with a 10% increase on the anniversary date each
year, $750.00 (dollars) per month for health insurance. 

 

b.The Employee will receive a year-end bonus of 25,000 shares of the Company’s
Common stock. 

 

c.The employee will receive a .03125% ORRI in each producing well. 

--------------------------------------------------------------------------------



 

 

d.This Compensation will be payable once per month while this Agreement is in
force. The Employer is entitled to deduct from the Employee's Compensation, or
from any other compensation in whatever form, any applicable deductions and
remittances as required by law. 

 

e.The Employee understands and agrees that any additional remuneration paid to
the Employee in the form of bonuses or other similar incentive remuneration will
rest in the sole discretion of the Employer and that the Employee will not earn
or accrue any right to incentive remuneration by reason of the Employee's
employment. 

 

f.The Employer will reimburse the Employee for all reasonable expenses, in
accordance with the Employer's lawful policies as in effect from time to time,
including but not limited to, any travel and entertainment expenses incurred by
the Employee in connection with the business of the Employer. Expenses will be
paid within a reasonable time after submission of acceptable supporting
documentation. 

 

4.Place of Work 

 

a.The Employee's primary place of work will be at the following location:  

 

4162 Meyerwood Drive, Houston, TX 77025.

 

5.Employee Benefit 

 

a.The Employee will be entitled to only those additional benefits that are
currently available as described in the lawful provisions of the Employer's
employment booklets, manuals, and policy documents or as required by law. 

 

b.Employer discretionary benefits are subject to change, without compensation,
upon the Employer providing the Employee with 60 days written notice of that
change and providing that any change to those benefits is taken generally with
respect to other employees and does not single out the Employee. 

 

6.Vacation 

 

a.The Employee will be entitled to four weeks of paid vacation each year during
the term of this Agreement, or as entitled by law, whichever is greater. 

 

b.The times and dates for any vacation will be determined by mutual agreement
between the Employer and the Employee. 

 

c.Upon termination of employment, the Employer will compensate the Employee for
any accrued but unused vacation. 

 

7.Duty to Devote Time 

 

a.The Employee agrees to devote efforts, as an employee of the Employer, to the
employment duties and obligations as described in this Agreement. 

 

8.Conflict of Interest 

 

a.During the term of the Employee's active employment with the Employer, it is
understood and agreed that any business opportunity relating to or similar to
the Employer's actual or reasonably anticipated business opportunities (with the
exception of personal investments in less than 5% of the equity of a business,
investments in established family businesses, real estate, or investments in
stocks and bonds traded on public stock exchanges) coming to the attention of
the Employee, is an opportunity belonging to the Employer. Therefore, the
Employee will advise the Employer of the opportunity and cannot pursue the
opportunity, directly or indirectly, without the written consent of the
Employer. 

 

b.During the term of the Employee's active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that the Employer, in its reasonable discretion, determines
to be in conflict with the best interests of the Employer without the written
consent of the Employer.  

 

9.Contract Binding Authority 

 

a.Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer. 

--------------------------------------------------------------------------------



 

 

10.Termination Due to Discontinuance of Business 

 

a.Notwithstanding any other term or condition expressed or implied in this
Agreement, in the event that the Employer will discontinue operating its
business at the location where the Employee is employed, then, at the Employer's
sole option, and as permitted by law, this Agreement will terminate as of the
last day of the month in which the Employer ceases operations at such location
with the same force and effect as if such last day of the month were originally
set as the Termination Date of this Agreement. 

 

11.Termination of Employment 

 

a.Where there is just cause for termination, the Employer may terminate the
Employee's employment without notice, as permitted by law. 

 

b.The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of four (4) weeks or
any minimum notice required by law. 

 

c.If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with the greater of four (4) weeks and the
minimum required by law.  As an alternative, if the Employee co-operates with
the training and development of a replacement, then sufficient notice is given
if it is sufficient notice to allow the Employer to find and train the
replacement. 

 

d.The Termination Date specified by either the Employee or the Employer may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the compensation
including any accrued vacation and banked time, if any, calculated to the
Termination Date. 

 

e.Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to compensation or any other term or condition
of this Agreement between the time termination notice is given through to the
end of the notice period. 

 

f.On termination of this agreement the Employee and his heirs retain a .0025%
ORRI interest in all producing wells. 

 

12.Remedies 

 

a.In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee. 

 

13.Severability 

 

a.The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result. 

--------------------------------------------------------------------------------



 

 

14.Notices 

 

a.Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing: 

 

Employer:

 

Name: Alpha Energy, Inc  

Address: 4162 Meyerwood Drive, Houston, TX 77025  

Email: jlepin@alphaenergyinc.us  

 

Employee:

 

Name: John Lepin  

Address: 4162 Meyerwood Drive, Houston, TX 77025  

 

15.Modification of Agreement 

 

a.Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party. 

 

16.Governing Law 

 

a.This Agreement will be construed in accordance with and governed by the laws
of the state of Texas. 

 

17.General Provisions 

 

a.Time is of the essence in this Agreement. 

 

b.Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa. 

 

c.No failure or delay by either party to this Agreement in exercising any power,
right or privilege provided in this Agreement will operate as a waiver, nor will
any single or partial exercise of such rights, powers or privileges preclude any
further exercise of them or the exercise of any other right, power or privilege
provided in this Agreement. 

 

d.This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns, as the case may be, of
the Employer and the Employee. 

 

e.This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures. 

 

f.If, at the time of execution of this Agreement, there is a pre-existing
employment agreement still in effect between the parties to this Agreement, then
in consideration of and as a condition of the parties entering into this
Agreement and other valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, this Agreement will supersede any and all
pre-existing employment agreements between the Employer and the Employee. Any
duties, obligations and liabilities still in effect from any pre-existing
employment agreement are void and no longer enforceable after execution of this
Agreement. 

 

g.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or written. The parties to this
Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement. 